989 So. 2d 90 (2008)
Rina M. PALMER, Charles B.W. Palmer and Charles B.W. Palmer, III
v.
STATE of Louisiana, Through the DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT, B & C Asphalt, Bryan Bossier, Diamond B. Construction Company, Inc., W.R. Core, Inc. and Gary R. Core, President of W.R. Core, Inc.
No. 2008-C-822.
Supreme Court of Louisiana.
August 29, 2008.
In re Palmer, Charles B.W. III; Palmer, Charles B.W.; Palmer, Rina M. et al  Plaintiffs; Applying for Reconsideration of this Court's action dated May 30, 2008; Parish of Tangipahoa, 21st Judicial District Court Div. G, No. 9201996; to the Court of Appeal, First Circuit, No. 2007 CA 369.
Not considered. See Louisiana Supreme Court rule IX, Section 6.
JOHNSON, J., would grant.